Citation Nr: 1438522	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  08-37 129A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to an initial rating in excess of 20 percent for type II diabetes mellitus with diabetic retinopathy and nephropathy prior to March 28, 2013.

Entitlement to a rating in excess of 20 percent for type II diabetes mellitus with diabetic retinopathy from March 28, 2013.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Sarah VanderWood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to September 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that assigned an initial rating of 20 percent for diabetes with diabetic nephropathy and retinopathy.

In January 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

When this case was before the Board in February 2013 and October 2013, it was remanded for additional development.  While this case was in remand status, a separate rating of 60 percent was assigned for the diabetic nephropathy, effective March 28, 2013.  It appears from a written argument submitted by the Veteran's representative in August 2013 that the Veteran is satisfied with the 60 percent rating assigned for diabetic nephropathy.  The Board will limit its consideration accordingly; however, since the nephropathy is rated with the diabetes mellitus during the period of the claim prior to March 28, 2013, it must still be considered in rating the disability at issue for that period of the claim. 

The record before the Board consists of an electronic record known as the Veterans Benefits Management System (VBMS).





REMAND

In its October 2013 remand, the Board directed the RO or the Appeals Management Center (AMC) to undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include the May 2008 VA ophthalmology treatment record and the October 2012 VA treatment record referenced in the April 2013 VA eye examination report.  

The January 2014 Supplemental Statement of the Case (SSOC) notes that "[s]pecific requests for a May 2008 VA ophthalmology treatment record and an October 2012 VA treatment record were not located."  These documents are still not of record, and it is not clear from the SSOC or any other document of record that the originating agency has undertaken all necessary development to obtain all available pertinent VA records, to include those specified in the remand.

Compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure remand compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the appeal must again be remanded for compliance with the Board's October 2013 remand directives.

Accordingly, the case is REMANDED RO or the AMC in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include the aforementioned May 2008 VA ophthalmology treatment record and the October 2012 VA treatment record.  All attempts to procure records should be documented if any records cannot be obtained.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The RO or AMC also should undertake any other development it determines to be warranted. 

3.  Then, the RO or AMC should re-adjudicate the claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



